Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered July 27, 1983, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was inculpated in the robbery of a supermarket by the testimony of two accomplices who were apprehended shortly after the robbery following a chase of their two cars by law enforcement officials. The defendant was apprehended several hours later. He repeatedly told a Deputy Sheriff that he knew nothing of any robbery and indicated to the Deputy and to a police officer that he had inadvertently been left on the parkway by friends. He later admitted that he was present in one of the cars parked outside the supermarket while the robbery was being committed, but continued to deny that he was involved in the robbery.
The defendant’s contention that the testimony of the accomplices was unsupported by corroborative evidence tending to connect him with the commission of the robbery (CPL 60.22) is without merit. There is ample evidence to corroborate the testimony of the accomplices, including the defendant’s admission establishing his presence at the very place and time of *760the commission of the crime. Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.